Broyles, J.,
dissenting. I think that the court should have allowed the officer to amend his entry of service so as to show that he had served Baughman, not in Baughman’s individual capacity, but as manager of the Baughman Automobile Co. I can not concur in the ruling stated in the second headnote. The undisputed evidence being that B. E. Lewis, the officer who made the service, had, at the time of the service, been' appointed deputy sheriff of the city court of Bainbridge (as well as deputy sheriff of the superior court of Decatur county), and that he had been serving as deputy sheriff under such appointment, and was so serving at the time of this service, in my opinion he was clearly a de facto deputy sheriff of the city court of Bainbridge (notwithstanding he had not given bond), and, accordingly, his service in this case was good. See Crawford v. Howard, 9 Ga. 314 (2); Gunby v. Welcher, 20 Ga. 336; Hinton v. Lindsay, 20 Ga. 746; Gunn v. Tackett, 67 Ga. 725, 727; Smith v. Meador, 74 Ga. 416 (58 Am. R. 438). This case is plainly distinguished from McCalla v. Verdell, 122 Ga. 801 (50 S. E. 943). In that case section 8 of the act establishing the city court of Elberton (Acts 1896, p. 289) provides that both the sheriff and the deputy sheriff of that court, before entering upon the discharge of their duties, shall give bond *788(italics ours). The act creating the city court of Bainbridge (Acts 1900, p. 104) requires that the sheriff of that court shall give bond before entering upon the discharge of his duties, but has no such provision in regard to the deputy sheriff of that court, and merely requires (§10) that the deputy sheriff of that court "shall give such bonds as are required of other deputy sheriffs.” The instant case is similarly distinguished from Georgia, Florida & Alabama Railroad Co. v. Anderson, 12 Ga. App. 117 (76 S. E. 1056), which involved a question of service of process from the city court of Bainbridge, made by an alleged deputy sheriff of that court. In that case the affidavit of illegality alleged that the sheriff himself had not given bond as required by the act establishing the court, and therefore that he had no legal right to appoint a deputy; and this court held that the ease was absolutely controlled by the decision in the ease oí_McCalla v. Verdell, supra. In the instant case there was no contention that the sheriff of the city court of Bainbridge had not given bond; the contention was that the deputy sheriff had failed to do so; and, as pointed out before, the act creating the city court of Bainbridge does not require a deputy sheriff of that court to give bond before entering upon the discharge of his duties.
The point that the deputy sheriff in this case signed his entry of service as “B. E. Lewis, deputy sheriff, of the city court of Bainbridge,” was not made in the affidavit of illegality filed in this case; if it had been, the entry of service could easily have been amended.
In my opinion, the court erred in directing a verdict sustaining the affidavit of illegality, and the judgment should be reversed.